CON OO FB WN =

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 
      

Pry
CLERK, U.S. DISTRICT COURT

     

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION

 

UNITED STATES OF AMERICA, CR No. CR 18-407-FMO
Plaintiff, ORDER [OF DETENTION
[SETTING CONDITIONS OF
Vv. RELEASE] AFTER HEARING
(18 U.S.C. § 3148(b): (Allegations of
ROSARIO HERNANDEZ Violation of Pretrial Conditions of
MAGCALAS, Release)
Defendant.
A.

On motion of the Government involving an alleged violation of conditions

of pretrial release, and a warrant for arrest,
B.

The Court finds there is:
(1)

(A) ( ) Probable cause to believe that the defendant Ss committed a

Federal, State or local crime while ok release and/or BUSS. 36a

(B) ( ) Clear and convincing evidence that the defendant has violated any

other condition of release; and

 

)
Oo nN OO KR WY =

NO RO RO PRO DRO PO PR DP DH |= = = = @ or oO mS mr |
on DO oO KR WN BR CO CO WON ODO oO HR W DY | OC CE

 

(2) (A) ()_ Based on the factors set forth in 18 U.S.C. § 3142(g), there is no
condition or combination of conditions of release that will assure
that the defendant will not flee or pose a danger to the safety or
any other person or the community; or

(B) wh The defendant is unlikely to abide by any condition or
combination of conditions of release.
(3) ( There is probable cause to believe that, while on release,
the defendant committed a Federal, State., or local felony,
and the presumption that no condition or combination of
conditions will assure that the person will not pose a
danger to the safety of any other person or the
community has not been rebutted.
OR

(4) () The court finds that there are conditions of release that
will assure that the defendant will not flee or pose a
danger to the safety of any other person or the community,
and that the defendant will abide by such conditions.
See separate Order setting conditions.

( )  Itis further ordered that this order is stayed for 72 hours in
order to allow the Government to seek review from the
assigned district judge or criminal duty district judge as
appropriate.

OR
C.

dik CLG.
ah IT IS ORDERED defendant be detained eae “t
DATED: February 20, 2020 fea tt Ketenlera-

ALICIA G. ROSENBERG
United States Magistrate Jud

 
